Title: To Thomas Jefferson from Thomas Pinckney, 3 January 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 3d Janry 1793

Your several letters of the 6, 8th and 13th November (under one cover) and 20th of the same month by Mr. Tellier together with your private favor of the 3d December by packet with their several inclosures reached me in the course of yesterday and the day preceeding. I have only time to say by the present opportunity that their contents  shall be duly attended to. I have strongly urged the adoption of equitable regulations concerning seamen and from a conference with Lord Grenville this day I have greater hope of a favorable termination of this negociation than I hitherto entertained. My expectations on this head are however only founded on what Lord Grenville declares to be his own ideas of the subject at present, but as this business particularly concerns another department nothing conclusive can be relied on from a declaration thus expressly confined. There is every appearance of grain bearing a high price in Europe through the present year. Immense preparations are making for the next campaign; even the Pope is said to have a considerable body of forces on foot. This Country appears to be on the Eve of embarking in the general contest, their naval preparations are going on with vigour though the decisive measure of issuing press warrants has not yet been adopted. The most important intelligence you will find in the few Gazettes I send by the packet is the formal declaration of neutrality made by the Court of Spain to the Executive of the French Government through the avowed diplomatic Agent of his Catholic Majesty at Paris.
I have at length despaired of procuring proper persons in this Country for undertaking the offices of Chief Coiner and Engraver in our mint for the salaries proposed; I have therefore refer’d the Matter to Mr. Morris: and this with the greater readiness as upon investigation I find that Mr. Droze who both on account of his integrity and ability would be a most valuable acquisition to us is employed in Paris not greatly to his satisfaction. With respect to an Assayer I have a prospect of soon engaging one here with such recommendations as will be satisfactory. I shall be very glad to be occasionally informed of the Progress of your negociation with Mr. Hammond, for though I carefully avoid every thing that may tend to remove the discussion to this side of the Atlantic yet the communication may be useful for the purpose of a more exact cooperation. The Dutch minister here (whom I consider very much in the same light with one of the Ministry of this Government) told me a few days ago that he knew Monr. Genest who is going in a diplomatic character from France to our Country, that he was artful and intriguing and he apprehended would endeavor to induce us in case of a naval war to furnish the french West India Islands with provisions and to attempt to protect them in case of an attack. I answerd that it was evidently our interest and I could assure him our inclination to avoid all interference in the present disputes:—that we should undoubtedly sell to the French as much provision as they might have occasion for and as for anything farther it was always in the power of this country to induce us to be neuter. I have the honor  to be with the utmost respect Dear Sir Your most obedient and most humble Servant

Thomas Pinckney

